Case 18-09108-RLM-11             Doc 632      Filed 07/03/19        EOD 07/03/19 15:12:10        Pg 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


     NOTICE OF CLAIMS OBJECTION, RESPONSE DEADLINE, AND HEARING

          PLEASE TAKE NOTICE that on July 3, 2019 USA Gymnastics, as debtor and debtor in

possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s Third

Omnibus Objection To Misclassified Administrative Expense Claims And Notice Of Response

Deadline [Dkt. 629] (the “Third Omnibus Claims Objection”), which has been set for a hearing

(the “Hearing”) on Wednesday, August 14, 2019 at 1:30 p.m. (Prevailing Eastern Time) in

Room 329 of the United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana

46204.

          PLEASE TAKE FURTHER NOTICE that claimants served with this Notice and the Third

Omnibus Claims Objection should locate their names and claims on Exhibit A to the Third

Omnibus Claims Objection. The claims listed on Exhibit A to the Third Omnibus Claims Objection

may be reclassified as nonpriority, general unsecured claims. Claimants should read these papers

carefully and discuss them with an attorney, if they have one.




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 632    Filed 07/03/19     EOD 07/03/19 15:12:10        Pg 2 of 6



       PLEASE TAKE FURTHER NOTICE that any responses to the Third Omnibus Claims

Objection must be made in writing and filed by Monday, August 5, 2019 at 4:00 p.m.

(Prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that those not permitted to file electronically must

deliver any response by U.S. mail, courier, overnight/express mail, or in person at:

                                   116 U.S. COURTHOUSE
                        Attn: Chambers of the Honorable Judge Moberly
                                     46 East Ohio Street
                                 Indianapolis, Indiana 46204

       PLEASE TAKE FURTHER NOTICE that if you mail your response to the court, you must

mail it early enough so the court will receive it on or before the date stated above. You must also

send a copy of your objection to:

                                       JENNER & BLOCK LLP
                              Attn: Catherine Steege and Melissa Root
                                       353 North Clark Street
                                      Chicago, Illinois 60654

       PLEASE TAKE FURTHER NOTICE that if you do not take these steps, the Court may

decide you do not oppose an order reclassifying your claim.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All callers

shall keep their phones muted unless addressing the Court. All callers must identify themselves

and the party(ies) they represent when addressing the Court. Callers shall not place their phones

on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Third Omnibus Claims Objection

may be accessed through the case website at: https://omnimgt.com/usagymnastics, or by

contacting the Debtor’s attorneys, on PACER, or from the Clerk of the Court.




                                                2
Case 18-09108-RLM-11   Doc 632   Filed 07/03/19   EOD 07/03/19 15:12:10       Pg 3 of 6



Dated: July 3, 2019                        Respectfully submitted,

                                           JENNER & BLOCK LLP

                                           By: /s/ Catherine Steege

                                           Catherine L. Steege (admitted pro hac vice)
                                           Dean N. Panos (admitted pro hac vice)
                                           Melissa M. Root (#24230-49)
                                           353 N. Clark Street
                                           Chicago, Illinois 60654
                                           Tel: (312) 923-2952
                                           Fax: (312) 840-7352
                                           csteege@jenner.com
                                           dpanos@jenner.com
                                           mroot@jenner.com

                                           Counsel for the Debtor




                                       3
Case 18-09108-RLM-11         Doc 632      Filed 07/03/19     EOD 07/03/19 15:12:10         Pg 4 of 6



                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing Notice Of Claims Objection,
  Response Deadline, And Hearing and the Debtor’s Third Omnibus Objection To Misclassified
  Administrative Expense Claims And Notice Of Response Deadline [Dkt. 629] were filed
  electronically this 3rd day of July, 2019. Notice of these filings will be sent to all parties by
  operation of the Court’s electronic filing system, as well as by first-class mail, postage
  prepaid, to the claimants listed on Exhibit A, attached hereto. Parties may access this filing
  through the Court’s electronic filing system.

                                                /s/ Melissa M. Root

                                                Counsel for the Debtor
Case 18-09108-RLM-11   Doc 632    Filed 07/03/19   EOD 07/03/19 15:12:10   Pg 5 of 6



                                    EXHIBIT A

             List Of Administrative Expense Claims For Reclassification
Case 18-09108-RLM-11          Doc 632     Filed 07/03/19   EOD 07/03/19 15:12:10           Pg 6 of 6
  USA Gymnastics
  Third Omnibus Claims Objection
  List Of Administrative Expense Claims For Reclassification

                         Claim       Claim Class &         Grounds For
   Claimant’s Name                                                              Proposed Treatment
                        Number          Amount              Objection

   Beth Gardner         81       503(b)(9) Priority:   The claim does not      The claim should be
                                 $933.51               meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   Caroline King        215      503(b)(9) Priority:   The claim does not      The claim should be
                                 $120.00               meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   Jeffrey Gluckstein   114      503(b)(9) Priority:   The claim does not      The claim should be
                                 $1,600.00             meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   John Cheng           36       503(b)(9) Priority:   The claim does not      The claim should be
                                 $4,124.00             meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   Kelly Mackinga       169      503(b)(9) Priority:   The claim does not      The claim should be
                                 $59.00                meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   Kiyolena Borch       73       503(b)(9) Priority:   The claim does not      The claim should be
                                 $59.00                meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   ProTrainings, LLC    121      503(b)(9) Priority:   The claim does not      The claim should be
                                 $465.50               meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.

   Rita Brown           188      503(b)(9) Priority:   The claim does not      The claim should be
   (Gymcert)                     $3,415.80             meet the requirements   reclassified in its
                                                       for priority under      entirety as a general
                                                       section 503(b)(9).      unsecured claim.
